Order of the Appellate Division reversed and the judgment of Trial Term reinstated, with costs in this court and in the Appellate Division, upon the ground that on this record no issue of fact is presented as to whether the death of the insured was accidental within the meaning of the double indemnity policy provision that such death shall be “ a direct result of bodily injury effected solely through external, violent and accidental means, independently and exclusively of all other causes.” No opinion.
Concur: Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster. Chief Judge Desmond dissents and votes to affirm upon the two opinions for reversal at the Appellate Division.